Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	It is noted at the outset that there was a prior requirement to elect a species already made, and the applicant duly elected one of those species.  This election is already made, and shift from that elected species will not be permitted.  The applicant further re-drafted the claims so as to present some of the prior embodiments now as sub-species embodiments of the elected species (along with, it appears likely introducing some claims now that will lack written description under 35 U.S.C 112(a) ).  For the purposes of this paper the office will not for now address the lack of written description that is likely for at least claims like 31, 32, 39 (and likely more) and will instead treat them as they are being presented currently, as allegedly valid claims to sub-species (or sub-embodiments) of the elected species.  The office does encourage the applicant to consider carefully written description support for all of the pending claims and ensure such is present.  Some of the claims may need to be made to depend from the first independent claim (or otherwise amended) to ensure proper written description, and this may result in them being withdrawn from consideration as being drawn to a non-elected species due to the prior election of a species of record.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (the ordering of the species is here done in the order which the applicant presented claims thereto): 
The office notes here that while the application does not present a great depiction of the sub-species in the drawings (as all of the below major sub-species should be a blending of the prior species 1, now already elected with other embodiments, all depicted together) the office will here make reference in the claims to where the best available depiction of the sub-species is.  
Sub-Species 1:  claim 26, (the modification 10 of embodiment 2, see Fig. 128-138)
Sub-Species 2:  claim 27, (the modifications 11, and potentially 12, of embodiment 2 here claimed together, as there is a super embodiment disclosed it seems although it is never depicted, however the claim is nominally directed to modification 11 although it can be used along with modification 12, see Fig. 139a-150)
Sub-Species 3:  claim 28, (modification 12 of embodiment 2, here lacking a special technical feature between this and the above species, see Fig. 147a-150)
Sub-Species 4:  claim 29, (modification 7 of embodiment 2, see Fig. 111a-113b)
Sub-Species 5:  claim 30, (modification 6 of embodiment 2, see Fig. 104a-110)
Sub-Species 6:  claim 31, (the third embodiment, see Fig. 151a-156b)
Sub-Species 7:  claim 32, (the fourth embodiment, see Fig. 157-168)
Sub-Species 8:  claim 33, (the first and second modifications of the second embodiment not depicted separately in figures, although this might be intended to be fairly generic to most embodiments other than those with different substrate types)
Sub-Species 9:  claim 36, (this appears to be intended to be generic to most embodiments, except those with different substrate types, but does not share a special technical feature, except those with different substrate types, but does not share a special technical feature and is formally directed to the main embodiment of the second embodiment it appears)
Sub-Species 10:  claim 37, (this appears to be intended to be a somewhat generic feature to most embodiments, except those with different substrate types, but does not share a special technical feature and is formally directed to the second modification of the second embodiment it appears)
Sub-Species 11:  claim 38, (see modification 9 of the second embodiment in Fig. 127)
Sub-Species 12:  claim 39, (see first main embodiment, Fig. 1-28)
Sub-Species 13:  claims 40-43, (this appears generic to most transistor embodiments but lacks a special technical feature)
Sub-Species 14:  claim 44 (this is again directed to the 12th modification of the second embodiment in Fig. 147a-150 but lacks a special technical feature in common with the above claims also directed thereto)

Should the applicant elect sub-species 13 above, then the following sub-species appears to be present which all lack a special technical feature common between them:
Sub Sub-species a:  claim 41 
Sub Sub-species b:  claim 42
Sub Sub-species c:  claim 43

Applicant is required, in reply to this action, to elect a single species (and if species 14 is elected then a sub-species as well) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 24 and 34-35 appear to be intended to be fairly generic, to at least some embodiments although perhaps not to all of the species as grouped above, and claim 40 appears to be generic to the sub-species noted above, while claim 25 is validly generic to at least some of the newly introduced sub-species.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
To reiterate from the prior action as the basis for splitting the species, Claims 24-44 lack unity of invention because even though the inventions of these groups require the technical feature of “formed in contact with a surface of the semiconductor region on opposite sides of at least side surfaces of the surface of the main groove to generate a two-dimensional electron gas layer in the semiconductor region” and “formed in contact with the two-dimensional electron gas layer” and “formed in contact with the two-dimensional electron gas layer and apart from the first electrode” and “the main groove has a depth greater than or equal to a width of the main groove”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Padmanabhan et al. (“Padmanabhan” US 2014/0264369 published 09/18/2014).  
As to claim 24, Padmanabhan shows a device (see Fig. 12 embodiment as the main designated embodiment; note additionally Fig. 12 is a variation of the Figs. 7-11 devices 70-110; note however some other embodiments also meet all limitations of this claim) comprising:
a substrate (see 11 carrying over as like part to later embodiments; [0020]); 
a main groove formed in a main surface of the substrate (see the groove for 1127 and 21 to be formed in down into layer 19/17 with the surface thereof the upper surface of 19; [0044] discussing the trenches formed although this groove is technically above the surface of 19 instead of the whole trenches 150); 
a semiconductor region formed in contact with a surface of the main groove (see “region” made of the layer 19 and designated along with the parts of 21 that are not in the immediate regions right under 1127 all together as one “a semiconductor region”; see [0019] introducing like parts that carry over in their designation to Fig. 12’s embodiment) 
an electron supply region (note the region in the layer 21 supplying electrons to make a 2DEG; [0019] discussing the part 21 carrying over to later embodiments as a like part) formed in contact with a surface of the semiconductor region on opposite sides of at least side surfaces of the surface of the main groove (note this is in both physical and electrical contact with the “surface” of the “region” on left and right surfaces of the surface of the main groove up at the top of 19) to generate a two- dimensional electron gas layer in the semiconductor region (note this region generates the electrons to make the 2DEG); 
a first electrode (see source electrode 36; [0038] introduces parts that carry over as like parts) formed in contact with the two-dimensional electron gas layer (this is in electrical contact with the 2DEG to have the device operate); and 
a second electrode (see drain electrode 37; [0040] introduces parts that carry over as like parts) formed in contact with the two-dimensional electron gas layer and apart from the first electrode (note this is apart from the source and is in electrical contact with the 2DEG for the device to function), 
wherein the main groove has a depth greater than or equal to a width of the main groove (note here the office will adopt a designation of the total depth measurement of the trench as compared to a small non-total width of the main groove noted above thereby noting that the depth designated is greater than the designated width).  


And additionally to address the new split between sub-species, Claims 25-44 lack unity of invention because even though the inventions of these groups arguably require the technical feature of “formed in contact with a surface of the semiconductor region on opposite sides of at least side surfaces of the surface of the main groove to generate a two-dimensional electron gas layer in the semiconductor region” and “formed in contact with the two-dimensional electron gas layer” and “formed in contact with the two-dimensional electron gas layer and apart from the first electrode” and “the main groove has a depth greater than or equal to a width of the main groove” along with the newly set forth “further comprising an electrode groove formed in contact with the main groove and having a crystal face that is different from a crystal face of the side surfaces of the main groove and is exposed on side surfaces of the electrode groove, wherein at least one of the first electrode or the second electrode is formed inside the electrode groove”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of      Padmanabhan et al. (“Padmanabhan” US 2014/0264369 published 09/18/2014).  
As to parent claim 24, Padmanabhan shows a device (see Fig. 20 embodiment as the main designated embodiment; note that Fig. 20 is an alternate embodiment of the prior embodiments 70-190 and shares like parts therewith) comprising:
a substrate (see 11 carrying over as like part to later embodiments and here designated along with 16 and 17 all as one part; [0020]); 
a main groove formed in a main surface of the substrate (see the right hand groove for 19 to be formed in down into layer 17 with the surface thereof the upper surface of the 17 part of 11+16+17; note this is made analogously to parts in prior embodiments); 
a semiconductor region formed in contact with a surface of the main groove (see “region” made of the layer 19 contacting the upper surface of the 17 part of 11+16+17; see [0019] introducing like parts that carry over in their designation to Fig. 20’s embodiment) 
an electron supply region (note the region in the layer 21 supplying electrons to make a 2DEG; [0019] discussing the part 21 carrying over to later embodiments as a like part) formed in contact with a surface of the semiconductor region on opposite sides of at least side surfaces of the surface of the main groove (note this is in both physical and electrical contact with the “surface” of the “region” on left and right surfaces of the surface of the main groove designated above) to generate a two- dimensional electron gas layer in the semiconductor region (note this region generates the electrons to make the 2DEG); 
a first electrode (see source electrode 36; [0038] introduces parts that carry over as like parts) formed in contact with the two-dimensional electron gas layer (this is in electrical contact with the 2DEG to have the device operate); and 
a second electrode (see conductor 38 acting as an electrode in this embodiment; [0040] introduces parts that carry over as like parts) formed in contact with the two-dimensional electron gas layer and apart from the first electrode (note this is apart from the source and is in electrical contact with the 2DEG induced in the top of 19 by 21), 
wherein the main groove has a depth greater than or equal to a width of the main groove (note here the office will adopt a designation of the total depth measurement of the trench as compared to a small non-total width of the main groove noted above thereby noting that the depth designated is greater than the designated width).  

As to claim 25, Padmanabhan further shows the device further comprising:  an electrode groove (see groove in which right hand 38 is formed) formed in contact with the main groove (note this groove contacts the main groove noted above) and having a crystal face that is different from a crystal face of the side surfaces of the main groove and is exposed on side surfaces of the electrode groove (note that the side and lower crystal faces of these materials is different than the angular crystal faces of the side surfaces of the main groove angled downwards, and note that this is groove is exposed on side surfaces of the electrode groove to various parts), 
wherein at least one of the first electrode or the second electrode is formed inside the electrode groove (note the right hand 38 is formed inside the groove for the right hand part 38).  

A telephone call was made to Glenn Law and Jihwang Yeo on 07/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891